IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-48,519-17 & WR-48,519-18


EX PARTE ROY DESHAN TAYLOR, Applicant





ON APPLICATION FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 41853 & 41854 IN THE 264TH DISTRICT COURT

FROM BELL COUNTY



 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was twice convicted of
delivery of cocaine and sentenced to twenty-five years' imprisonment for each cause.
	In his present applications, Applicant raises two grounds.  This application, however,
presents a more serious question.  This Court's records reflect that Applicant has filed seven prior
applications challenging these convictions.  It is obvious from the record that Applicant continues
to raise issues that have been presented and rejected in previous applications or that should have
been presented in previous applications.  The writ of habeas corpus is not to be lightly or easily
abused.  Sanders v. U.S., 373 U.S. 1 (1963); Ex parte Carr, 511 S.W.2d 523 (Tex. Crim. App. 1977). 
Because of his repetitive claims, we hold that Applicant's claims are barred from review under
Article 11.07, § 4, and are waived and abandoned by his abuse of the writ.  This application is
dismissed.
	Therefore, we instruct the Honorable Louise Pearson, Clerk of the Court of Criminal
Appeals, not to accept or file the instant application for a writ of habeas corpus, or any future
application attacking this conviction unless Applicant is able to show in such an application that any
claims presented have not been raised previously and that they could not have been presented in a
previous application for a writ of habeas corpus.  Ex parte Bilton, 602 S.W.2d 534 (Tex. Crim. App.
1980).

Filed: September 16, 2009
Do Not Publish